Third District Court of Appeal
                               State of Florida

                            Opinion filed May 4, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D15-1264; 3D15-2440
                         Lower Tribunal No. 13-11848
                             ________________


                  Florida Laundry Services, Inc., etc.,
                                    Appellant,

                                        vs.

              Sage Condominium Association, Inc., etc.,
                                    Appellee.



      Appeals from the Circuit Court for Miami-Dade County, Thomas J. Rebull,
Judge.

     Ferdie and Lones and Ainslee R. Ferdie, for appellant.

     Michael C. Compo, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

     EMAS, J.
      In this consolidated appeal, Florida Laundry Services, Inc. appeals a final

judgment entered in favor of defendant, Sage Condominium Association (“Sage”)

following a three-day nonjury trial, as well as a subsequent final order awarding

attorney’s fees and costs in favor of Sage.

      Upon our review of the record on appeal, we affirm the trial court’s final

judgment, which was supported by competent, substantial evidence and which

properly found, upon the evidence presented, that Sage was excused from

performance of the lease agreement by the doctrine of impracticability.        See

Restatement (Second) of Contracts § 261 (Am. Law Inst. 1981) (providing that

“[w]here after a contract is made, a party’s performance is made impracticable

without his fault by the occurrence of an event the non-occurrence of which was a

basic assumption on which the contract was made, his duty to render that

performance is discharged, unless the language or the circumstances indicate the

contrary”). Florida law has embraced this defense, calling it a “cousin” of the

defense of impossibility, Ferguson v. Ferguson, 54 So. 3d 553, 556 (Fla. 3d DCA

2011), and explicitly recognizes that “[t]he doctrine is not limited to strict

impossibility, but includes ‘impracticability’ due to unreasonable expense.”

Hopfenspirger v. West, 949 So. 2d 1050, 1054 (Fla. 5th DCA 2006).

      We reject the other claims raised on appeal of the final judgment, including

the assertion that the trial court erred in determining Sage’s expert witness to be



                                          2
qualified to offer expert opinions and erred in considering such expert testimony.

“It is well established that the acceptance or rejection of expert testimony is a

matter within the sound discretion of the trial court, and such decision will not be

overturned on appeal absent a showing of abuse of discretion.” Kaiser v. Harrison,

985 So. 2d 1226, 1232 (Fla. 5th DCA 2008). See also Ramirez v. State, 542 So. 2d
352, 355 (Fla. 1989) (holding that the “determination of a witness’s qualifications

to express an expert opinion is peculiarly within the discretion of the trial judge,

whose decision will not be reversed absent a clear showing of error”). Under

section 90.702, Florida Statutes (2015), a witness may be “qualified as an expert

by knowledge, skill, experience, training, or education. . . .” (Emphasis added.)

See also Vega v. State Farm Mut. Auto, 45 So. 3d 43, 44 (Fla. 5th DCA 2010). An

expert is not required to be licensed in the State of Florida in order to be qualified

to offer expert testimony. Donald S. Zuckerman, P.A. v. Hofrichter & Quiat, P.A.,

629 So. 2d 217 (Fla. 3d DCA 1993); Lee County Elec. Co-op, Inc. v. Lowe, 344
So. 2d 308 (Fla. 2d DCA 1977).

      Finally, we affirm the final order awarding attorney’s fees and costs to Sage

as the prevailing party below.      The trial court correctly applied the law in

determining Sage’s entitlement and properly exercised its discretion in determining

the reasonable attorney’s fees and costs to be awarded.

      Affirmed.



                                          3